Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 11-13, 17, 19-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all of the limitations the base claim and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with:
A plurality of retaining members spaced along each roll bar and a plurality of retaining straps adapted to engage the retaining members spaced along the roll bars as required by Claim 8.
A cargo liner shaped and sized in correspondence to the inner volume defined by the cargo cage as required by Claims 11-13.
Wherein the distal segment of the control arm is adjustable in height relative to the cargo bin as required by Claim 17.
A shelf portion that extends distally beyond the opening adapted to receive the rigid tongue of the trailer hitch adapter whereby the shelf portion of the vehicle engaging member can be rested atop the rigid tongue of the trailer hitch adapter to permit the cargo bin to be pivoted using the rigid tongue as a fulcrum as required by Claims 19-22. 
Wherein the rigid tongue fixedly projects from the bar portion in parallel to but offset from the longitudinal centerline by a distance D whereby a relative height of the rigid tongue can be adjusted by a distance of twice the distance D by orienting the rigid tongue above or below the bar portion of the trailer hitch adapter as required by Claim 23.
A shelf portion that extends distally beyond the body portion whereby the shelf portion of the vehicle engaging member can be rested within the trailer hitch receiver of the vehicle to permit the cargo bin to be pivoted using the trailer hitch receiver as a fulcrum as required by Claims 24-26.
A first sleeve extendably and retractably engaged with a second sleeve whereby the first sleeve can be extended distally to facilitate engagement with the trailer hitch receiver of the vehicle required by Claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-16, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccirillo (8,505,932) in view of Swartzlander (5,853,189).
Consider Claim 1, Piccirillo discloses a convertible, all-terrain gear cart comprising: cargo bin (4, 9) with a first end (7), a second end (opposite of 7), a first side (5), and a second side (6); a control arm (31) with a proximal segment coupled to the first end of the cargo bin and a distal segment; a vehicle engaging member (51) retained by the cargo bin wherein the vehicle engaging member has a distal end adjacent to the second end of the cargo bin adapted for being retained and supported by a trailer hitch receiver (54) of a vehicle (49); and first and second wheels (11, 12) rotatably retained by the cargo bin wherein the first and second wheels have aligned, lateral axes of rotation but does not disclose the vehicle engaging member having a distal end adjacent to the second end of the cargo bin.
Swartzlander discloses a vehicle engaging member (144) having a distal end adjacent to the second end (56) of the cargo bin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Piccirillo by locating the vehicle engaging member as disclosed by Swartzlander as it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of allowing the device to be attached to a vehicle.
Consider Claim 2, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the first and second wheels (11, 12) are detachable from the cargo bin.
Consider Claim 3, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the cargo bin (4, 9) has a longitudinal centerline that communicates from the first end to the second end of the cargo bin and wherein the proximal segment of the control arm (31) and the vehicle engaging member (Swartzlander 144) are disposed in alignment with the longitudinal centerline.
Consider Claim 14, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the control arm (31) is pivotally coupled (at 32) to the cargo bin (4, 9) to be pivotable between a use position (Fig. 2) wherein the control arm extends from the cargo bin and a storage position (Fig. 3) wherein the control arm overlies the cargo bin.

Consider Claim 15, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses comprising a trailer hitch connector (68) retained by the distal segment of the control arm (31) to enable the gear cart to be trailered by a trailering vehicle (2).
Consider Claim 16, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the distal segment of the control arm (31) is disposed at an approximately 90-degree angle relative to the proximal segment of the control arm (Fig. 2).
Consider Claim 18, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the vehicle engaging member (51) comprises a receiver and further comprising a trailer hitch adapter (47) for being retained by the vehicle wherein the trailer hitch adapter has a rigid tongue and wherein the vehicle engaging member has an opening adapted to receive the rigid tongue of the trailer hitch adapter.
Claim(s) 4-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccirillo (8,505,932) in view of Swartzlander (5,853,189) and further in view of Devers (2016/036856).
Consider Claim 4, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, but does not disclose further comprising first and second accessory attachment and retention structures, wherein the cargo bin is adapted to retain the first and second accessory attachment and retention structures to project from the cargo bin.
Devers discloses comprising first and second accessory attachment and retention structures (30, 35), wherein the cargo bin (100) is adapted to retain the first and second accessory attachment and retention structures to project from the cargo bin
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Piccirillo by providing retention structures as disclosed by Devers as it would have been a simple matter combining prior art elements and would have yielded the expected result of allowing the device support elongated objects.
Consider Claim 5, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the first and second accessory attachment and retention structures (Devers (30, 35) comprise first and second cargo retention and roll bars and wherein the first and second cargo retention and roll bars are generally U-shaped with a central segment and first and second legs that project from the central segment (Devers Fig. 1).
Consider Claim 6, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein each of the first and second accessory attachment and retention structures (30, 35) has first and second legs, wherein each leg terminates a tip segment (at 103, 105) and wherein tip receivers (103, 105) are disposed on the cargo bin in correspondence with the tip segments of the first and second legs of the first and second attachment and retention structures.
Consider Claim 7, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the cargo bin comprises a cargo cage formed by a plurality of frame portions (70, 75) of rigid members and wherein the tip receivers disposed on the cargo bin in correspondence with the tip segments of the legs of the first and second accessory attachment and retention structures comprise tip segments of frame portions of the rigid members that form the cargo cage.
Claim(s) 4-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccirillo (8,505,932) in view of Swartzlander (5,853,189) and further in view of Clatt (2008/0150245).
Consider Claim 9, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, but does not disclose further comprising a support leg retained by the cargo bin.
Clatt discloses further comprising a support leg (7) retained by the cargo bin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Piccirillo by providing a support leg as disclosed by clatt as it would have been a simple matter combining prior art elements and would have yielded the expected result of allowing the device to support itself in a horizontal position.
Consider Claim 10, Piccirillo, as modified. discloses all the limitations of the claimed invention, as described above, and further discloses wherein the support leg (Clatt 7) is retractable with a retracted position adjacent to the cargo bin and an extended position wherein the support leg extends from the cargo bin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618